—In a proceeding to set aside an election of directors of a cooperative apartment building, the petitioner appeals from an order of the Supreme Court, Kings County (Golden, J.), dated July 5, 1994, which denied the petition and granted that branch of the respondent’s cross motion which was to confirm the results of the election.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that even if the petitioner had been permitted to vote all of the shares he allegedly was entitled to vote, the result would have been the same. Thus, the court did not improvidently exercise its discretion under Business Corporation Law § 619 in denying the petition to set aside the election. Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.